  Case 1-20-44115-nhl        Doc 18    Filed 01/13/21     Entered 01/13/21 13:16:33




                               KEtrnIB.Zm,e,
                                ATTORNEYAI IAIAT'
                    182 Rom Arm.rur. Srernl Is.awo, Nuw   Yonr lo106
                                 Pnor,n: (nEg8fl-n00
                                  Fa:c CIl& 9gl-7282


     tAtffidlnNIaadNJ


                                                            January 13,2021
Via ECF
Honorable Nancy Hershey Lord
United States Bankruptcy Court
271-C Cadman Plaza East
Brooklyn, NY I 1201 -1 800


               Re       Phyllis M. D'Accordo
                        Case No. 20-44115



Dear Judge Lord,

        I am not opposing the motion to deny the debtor a discharge in the above-
referenced case as the debtor has already received a Chapter 7 discharge within two years
of the present filing as pointed out by the Office of the United States Trustee.

        Should the Court require anything further regarding this matter, please do not
hesitate to contact the undersigned. Thank you.              i
